Case: 18-40803      Document: 00515135087         Page: 1    Date Filed: 09/27/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                    No. 18-40803                    September 27, 2019
                                 Conference Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

DANIEL ALEJANDRO VASQUEZ-DELGADO,

                                                 Defendant–Appellant.


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 7:18-CR-890-1


Before JONES, HIGGINSON, and WILLETT, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Daniel Alejandro Vasquez-Delgado
moves for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Vasquez-Delgado has not filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein. We
concur with counsel’s assessment that the appeal presents no nonfrivolous


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40803    Document: 00515135087    Page: 2   Date Filed: 09/27/2019


                                No. 18-40803

issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2